DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.  Claims 1-10 and 12-19 are pending.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: waypoints 1-4 and waypoints A-F.  Paragraph [0079] of the specification as filed mentions these waypoints with reference to Figure 4, however Figure 4 does not illustrate these waypoints.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims require:
wherein the redundant reservation is to reserve several adjacent waypoints after a farthest waypoint of waypoints to be reserved.

It is not clear how a system can reserve waypoints after a farthest waypoint of waypoints to be reserved.  The “farthest waypoint of waypoints to be reserved” means that no farther waypoints will be reserved.  “Reserve several adjacent waypoints after a farthest waypoint” requires reserving waypoints farther than this farthest waypoint.  This claim limitation appears to set a waypoint beyond which no more waypoints will be reserved, and then reserves waypoints beyond that waypoint; meaning the “farthest waypoint of waypoints to be reserved” is not the farthest waypoint of waypoints to be reserved.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9 and 12-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffman et al. (US Publication No. 2014/0350831).
Hoffman teaches:
Re claim 1.  A method for moving one or more automated guided robots, comprising: 
	receiving a first path through a path reservation by an automated guided robot, wherein 5the first path comprises one or more waypoints listed in a sequence (paragraphs [0040 and 0057] and Figure 5); 
storing the first path (paragraphs 0071-0072; data must be stored in a computer accessible manner to be acted upon); 
moving along the first path by reaching each of the one or more waypoints sequentially (paragraph [0059]: “Once mobile drive unit 20 has successfully reserved segment 17, mobile drive unit 20 moves along segment 17.”); and 
reserving, by the automated guided robot, a waypoint based on a principle of redundant reservation, wherein the redundant reservation is to reserve several adjacent waypoints after a farthest waypoint of waypoints to be reserved, in addition to waypoints to be passed by the automated guided robot (paragraph [0065]: “requesting new paths while still completing paths to request destinations.”  farthest waypoint of waypoints to be reserved corresponds to the end segment of the path currently being completed; reserve several adjacent waypoints corresponds to reserving segments of the requested new path, as the segments of a continuous path are adjacent to each other.);
wherein the path reservation is performed as follows: a server starts a waypoint reservation from a position where the automated guided robot starts to move, and the waypoint reservation proceeds sequentially according to waypoints in a path, until the waypoint reservation fails, then the server feeds back information of all waypoints that have been successfully reserved to the automated guided robot, and the automated guided robot moves forward along the waypoints that have been successfully reserved, and continues to reserve a waypoint to be passed while moving forward (paragraphs [0073-0075]; paragraph [0065] teaches central computers external from the mobile drive units may make the reservations.).

Re claim 2.  Further comprising: 
receiving a second path by the automated guided robot before the automated guided robot has reached an end of the first path, staying at the end of the first path when the automated guided robot does not receive the second path, and requesting the second path after a pre-determined time period has elapsed, wherein the second path comprises a sequence of 20one or more waypoints; and/or 
marking the first path as completed when the automated guided robot reaches the end of the first path (paragraph [0076]).

Re claim 3.  Further comprising: receiving, by a server, position information sent by the automated guided robot in real time, analyzing a position of the 25automated guided robot to determine a waypoint, reserved point and/or path to be released, and release the waypoint, reserved point and/or path to be released (paragraphs [0065 and 0073-0075]); and/or mapping, by the server, a digital map based on information fed back by the automated guided robot, analyzing the position of the automated guided robot to determine a waypoint, reserved point and/or 21path to be released, and release the waypoint, reserved point and/or path to be released; 
wherein the first path comprises waypoints that are not in collision with any waypoint on another path that has not been released, and wherein a collision between two waypoints occurs when there is an overlap between the two waypoints in space dimensions (paragraphs [0041 and 0073]).

Re claim 4.  Wherein each waypoint comprises a location and a size, and wherein the size corresponds to a space needed for accommodating the automated guided robot at the location (Figure 5 and paragraph [0040]); 
the size is a maximum projection area of the automated guided robot as a whole on the ground, and the maximum projection area comprises maximum projection areas when moving 10and stationary, when turning and not turning, when loaded and unloaded, and when fetching and releasing a material (paragraph [0040]).

Re claim 5.  Wherein each waypoint comprises a location and a size, and wherein the size corresponds to a space needed for accommodating the automated guided robot at the location; wherein the each waypoint further comprises a movement instruction for 15the automated guided robot to move, and wherein the movement instruction is used for guiding the automated guided robot to move forward in a diagonal oblique direction or a diagonal arc direction or to perform a multi-channel interspersed movement (paragraphs [0040 and 0065]; and segment 17e including curved portion, Figure 5).

Re claim 7.  Wherein a shape of each waypoint is changed based on at least one of the following conditions: turning of the automated guided robot (paragraph [0059]), change of a fetching device, change of a mechanical arm, no-load, load and no action while stopping.

Re claim 8.  Further comprising: 22releasing a waypoint after the automated guided robot passes the waypoint (paragraph [0075]).

Re claim 9.  Wherein waypoints to be reserved comprise a farthest waypoint at which the automated guided robot stops after running from a current position and a waypoint at which the automated guided robot must stop during moving forward from the 5current position (paragraphs [0040, 0049, and 0065] and Figure 5); and
the waypoint at which the automated guided robot must stop is a waypoint at which the automated guided robot needs to stop so as to perform an action (paragraph [0049]) or a waypoint at which the automated guided robot needs to stop so as to cooperate with manual operation.

Re claim 12.  Wherein a construction form of the first path is: completely composed of waypoints, or composed of waypoints combined with at least one of a point to be reserved, a line segment, a marker, and a regular point (paragraph [0040] and Figure 5).

Re claim 13.  A system for guiding an automated guided robot, the system comprising a processor configured to: 
receive a first path through a path reservation by an automated guided robot, wherein the first path comprises one or more waypoints listed in a sequence (paragraphs [0040 and 0057] and Figure 5); 
store the first path (paragraphs 0071-0072; data must be stored in a computer accessible manner to be acted upon); and 
25make the automated guided robot move along the first path by reaching each of the one or more waypoints sequentially (paragraph [0059]: “Once mobile drive unit 20 has successfully reserved segment 17, mobile drive unit 20 moves along segment 17.”); and 
reserve, by the automatic guidance robot, a wavpoint based on a principle of redundant reservation, wherein the redundant reservation is to reserve several adjacent wavpoints after a farthest wavpoint of wavpoints to be reserved, in addition to wavpoints to be passed by the automated guided robot (paragraph [0065]: “requesting new paths while still completing paths to request destinations.”  farthest waypoint of waypoints to be reserved corresponds to the end segment of the path currently being completed; reserve several adjacent waypoints corresponds to reserving segments of the requested new path, as the segments of a continuous path are adjacent to each other.), Page 4 of 11PATENT Docket No. LPTF2752 US App. No. 17/384,640 
wherein the path reservation is performed as follows: a server starts a waypoint reservation from a position where the automated guided robot starts to move, and the waypoint reservation proceeds sequentially according to waypoints in a path, until the waypoint reservation fails, then the server feeds back information of all waypoints that have been successfully reserved to the automated guided robot, and the automated guided robot moves forward along the waypoints that have been successfully reserved, and continues to reserve a waypoint to be passed while moving forward. (paragraphs [0073-0075]; paragraph [0065] teaches central computers external from the mobile drive units may make the reservations.).

Re claim 14.  Wherein the processor is further configured to: 
5receive a second path by the automated guided robot before the automated guided robot has reached an end of the first path, make the automated guided robot stay at the end of the first path when the automated guided robot does not receive the second path, and request the second path after a pre-determined time period has elapsed, wherein the second path comprises a sequence of one or more waypoints; and/or 
10mark the first path as completed when the automated guided robot reaches the end of the first path (paragraph [0076]).

Re claim 15.  Wherein the processor is further configured to: make a server receive position information sent by the automated guided robot in real time, analyze a position of the automated guided robot to determine a waypoint, reserved point and/or path to 15be released, and release the waypoint, reserved point and/or path to be released (paragraphs [0065 and 0073-0075]); and/or make the server map a digital map based on information fed back by the automated guided robot, analyze the position of the automated guided robot to determine a waypoint, reserved point and/or path to be released, and release the waypoint, reserved point and/or path to be released; 
wherein the first path comprises waypoints that are not in collision with any waypoint on 20another path that has not been released, and wherein a collision between two waypoints occurs when there is an overlap between the two waypoints in space dimensions (paragraphs [0041 and 0073]).

Re claim 16.  Wherein each waypoint comprises a location and a size, and wherein the size corresponds to a space needed for accommodating the automated guided robot (Figure 5 and paragraph [0040]); 
	25the size is a maximum projection area of the automated guided robot as a whole on the ground, and the maximum projection area comprises maximum projection areas when moving and stationary, when turning and not turning, when loaded and unloaded, and when fetching and releasing a material (paragraph [0040]).

Re claim 17.  Wherein each waypoint comprises a location and a size, and 30wherein the size corresponds to a space needed for accommodating the automated guided 24robot; wherein the each waypoint further comprises a movement instruction for the automated guided robot to move, and wherein the movement instruction is used for guiding the automated guided robot to move forward in a diagonal oblique direction or a diagonal arc direction or to perform a multi-channel interspersed movement (paragraphs [0040 and 0065]; and segment 17e including curved portion, Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Publication No. 2014/0350831) as applied to claims 4 and 16 above, and further in view of Elazary et al. (US Publication No. 2017/0308070).
The teachings of Hoffman have been discussed above.  Hoffman further teaches:
Re claim 6.  in a three-dimensional space, a posture of the automated guided robot and a three-dimensional posture of a material shelf are included (paragraph [0059]); 
in a three-dimensional space, when sizes of two or more automated guided robots are 25overlapped at the same time stamp, there are two situations in which the two or more automated guided robots collide or not collide (this is true of real world physical systems).

Re claim 18.  in a three-dimensional space, a posture of the automated guided robot and a 10three-dimensional posture of a material shelf are included (paragraph [0059]); 
in a three-dimensional space, when sizes of two or more automated guided robots are overlapped at the same time stamp, there are two situations in which the two or more automated guided robots collide or not collide (this is true of real world physical systems).

Hoffman fails to specifically teach: (re claim 6) wherein the each waypoint further comprises a timestamp for the automated guided robot to reach the each waypoint, and wherein a collision between two 20waypoints occurs when there is an overlap between the two waypoints in time and the space dimensions; and (re claim 18) wherein the each waypoint further comprises a timestamp for the automated guided robot to reach the each waypoint, and wherein a collision between two waypoints occurs when there is an overlap between the two waypoints in time and the space dimensions.
Elazary teaches, at paragraphs [0033, 0069, and 0071], reserving movement space for a robot at specific times so that robots do not try to occupy the same space at the same time.
In view of Elazary’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Hoffman, (re claim 6) wherein the each waypoint further comprises a timestamp for the automated guided robot to reach the each waypoint, and wherein a collision between two 20waypoints occurs when there is an overlap between the two waypoints in time and the space dimensions; and (re claim 18) wherein the each waypoint further comprises a timestamp for the automated guided robot to reach the each waypoint, and wherein a collision between two waypoints occurs when there is an overlap between the two waypoints in time and the space dimensions; since Elazary teaches reserving movement space for a robot at specific times so that robots do not try to occupy the same space at the same time.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US Publication No. 2014/0350831) as applied to claims 1 and 13 above, and further in view of Song et al. (US Publication No. 2017/0017236).
The teachings of Hoffman have been discussed above.  Hoffman fails to specifically teach: (re claim 10) further comprising: combining waypoints in some areas of a 10route into a group, and determining, by a server or the automatic guidance robot, whether a waypoint to be reserved is in the group, and if it is in the group, reserving the group first, and then reserving the waypoint in the group; and (re claim 19) wherein the processor is further configured to: 15combine waypoints in some areas of a route into a group, and determine, by a server or the automatic guidance robot, whether a waypoint to be reserved is in the group, and if it is in the group, reserve the group first, and then reserve the waypoint in the group.  
Song teaches, at Figures 54 and 56, and paragraph [0225-0226], combining blocks along an AGV’s path into a switch block such that the switch block can only be used by a single AGV at a time when plural AGVs desire to travel in opposite directions so as to avoid a deadlock situation.  When the AGVs desire to travel in the same direction across the switch block, the individual blocks are freed for a following AGV as a first AGV passes over them so that the two AGVs can travel in a row in a juxtaposed manner.  This reserving a switch block to prevent oncoming traffic and a deadlock situation, and reserving individual blocks for same-direction traffic prevents collisions while allowing pathways through the AGVs environment to be efficiently used.  
In view of Song’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Hoffman, (re claim 10) further comprising: combining waypoints in some areas of a 10route into a group, and determining, by a server or the automatic guidance robot, whether a waypoint to be reserved is in the group, and if it is in the group, reserving the group first, and then reserving the waypoint in the group; and (re claim 19) wherein the processor is further configured to: 15combine waypoints in some areas of a route into a group, and determine, by a server or the automatic guidance robot, whether a waypoint to be reserved is in the group, and if it is in the group, reserve the group first, and then reserve the waypoint in the group; since Song teaches combining blocks along an AGV’s path into a switch block such that the switch block can only be used by a single AGV at a time when plural AGVs desire to travel in opposite directions so as to avoid a deadlock situation.  When the AGVs desire to travel in the same direction across the switch block, the individual blocks are freed for a following AGV as a first AGV passes over them so that the two AGVs can travel in a row in a juxtaposed manner.  This reserving a switch block to prevent oncoming traffic and a deadlock situation, and reserving individual blocks for same-direction traffic prevents collisions while allowing pathways through the AGVs environment to be efficiently used.  

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 11/17/2022, with respect to the 35 U.S.C. § 112 rejection of claim 9 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of claim 9 has been withdrawn. 
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 8-10, with respect to the 35 U.S.C. § 102 rejection of claim 1 in view of Hoffman et al. (US Publication No. 2014/0350831), 
However, the applicant disagrees with this. Specifically, in Hoffman, "mobile drive units 20 and/or 22 may be capable of requesting new paths while still completing paths to request destinations. In that way, mobile drive units 20 may store multiple tasks to complete, which may include multiple paths and/or multiple destinations" (see paragraph [0065]).  Therefore, it is apparent that the "new paths" in Hoffman are paths to be passed. However, in the present application, according to "the robot makes reservations for waypoints based on a principle of 'redundant reservation', where 'redundant reservation' is to make reservations for several adjacent points after the farthest waypoint in waypoints to be reserved, in addition to the waypoints that the robot will pass through" (paragraph [0085]), several adjacent waypoints after a farthest waypoint of waypoints to be reserved, which are based on a principle of redundant reservation in claim 1, are not waypoints to be passed. Therefore, the reservation which is based on a principle of redundant reservation in the present application is totally different from the reservation of multiple paths to be passed in Hoffman. Thus, Hoffman fails to disclose the above distinguishing features in claim 1.

However, the claims do not indicate the waypoints reserved based on a principle of redundant reservation are “not waypoints to be passed” as argued.  The claims indicate these waypoints are reserved, “in addition to waypoints to be passed by the automated guided robot”, but there is no limitation that the waypoints are not waypoints to be passed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664